OPINION OF THE COURT
Per Curiam.
Respondent Martin G. Vulaj was admitted to the practice of law in the State of New York by the First Judicial Department on May 4, 1992 as Martin Vulevic, and at all times relevant to *350this proceeding has maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee now seeks an order, pursuant to 22 NYCKR 603.11, accepting respondent’s resignation and striking his name from the roll of attorneys, effective as of the date of his affidavit of resignation, September 20, 2002. In his affidavit, respondent states that seven complaints have been filed against him by former clients alleging neglect of immigration matters entrusted to him and that he tenders his resignation in the context of a disciplinary investigation commenced as a result of these complaints. Respondent states that, in addition to neglect, two of the complaints allege that he rendered ineffective assistance of counsel and one alleges that he made misrepresentations to his client in the handling of a petition for a change of venue and employment authorization.
In accordance with the requirements of 22 NYCRR 603.11, respondent’s affidavit of resignation states that he submits his resignation freely and voluntarily, without coercion or duress, and being fully aware of the implications of doing so, that he is aware that he is the subject of a pending investigation into allegations of professional misconduct, which he describes specifically, and that he acknowledges that if charges were predicated upon the misconduct under investigation he could not successfully defend himself on the merits against such charges.
Accordingly, the Committee’s motion should be granted and respondent’s resignation should be accepted, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to September 20, 2002.
Nardelli, J.P., Mazzarelli, Buckley, Sullivan and Ellerin, JJ., concur.
Respondent’s resignation accepted, and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York nunc pro tunc to September 20, 2002.